 
 
I 
108th CONGRESS
2d Session
H. R. 4639 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Ms. DeLauro (for herself, Mr. Stark, Mr. McDermott, Mr. Cooper, Mr. Conyers, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To ensure that advertising campaigns paid for by the Federal Government are unbiased, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Advertising Reform Act of 2004. 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)a February 2004 Congressional Research Service report states that the advertising industry estimates the Federal Government spends over $1,000,000,000 each year on advertising; 
(2)under the rules and regulations that apply to the Federal Government and advertising campaigns run by the Federal Government, there are few restrictions on advertising by the Federal Government; and 
(3)currently, there is no single agency charged with tracking and overseeing advertising expenditures by Federal agencies. 
(b)PurposesThe purposes of this Act are to— 
(1)ensure that advertising campaigns paid for by the Federal Government are unbiased and do not contain a political message or covert propaganda; 
(2)highlight the lack of oversight and evaluation of advertising campaigns paid for by the Federal Government; and 
(3)ensure that advertising campaigns in excess of $10,000,000 per year are evaluated and approved by an independent entity such as the General Accounting Office. 
3.Limitation on advertising expenditures 
(a)In generalIn any fiscal year, if the amounts appropriated to an agency exceed $10,000,000 to prepare or produce print, radio, or television advertising campaigns, as well as video news releases, uses of outdoor media, and Internet advertisements on websites not operated by the Federal Government, those amounts shall not be expended by the agency unless— 
(1)any proposed advertisement is submitted to the Comptroller General of the United States for review; and 
(2)the Comptroller General determines that the proposed advertisement does not contain a political message, and is not false, misleading, or deceptive. 
(b)DefinitionsIn this section: 
(1)AgencyThe term agency has the meaning provided that term by section 105 of title 5, United States Code. 
(2)False, misleading, or deceptiveThe term false, misleading, or deceptive has the meaning provided that term under rules and regulations promulgated by the Federal Trade Commission. 
 
